Citation Nr: 1430811	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee arthritis disability from January 20, 2010, to the present as manifested by limited flexion.

2.  Entitlement to a compensable disability rating from January 20, 2010 to June 21, 2011 and in excess of 10 percent for a right knee arthritis disability June 21, 2011, to the present as manifested by limited extension.

3.  Entitlement to a compensable disability rating for residuals of right knee meniscus surgery from January 20, 2010, to the present, as manifested by removal of the semilunar cartilage or internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from March 1993 until April 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a June 2011 decision the Board disposed of issues of increased disability ratings for the right knee disability from January 31, 2006 to January 20, 2010 and for a right knee scar.  Specifically the Board granted a separate disability rating for residuals of right knee meniscus surgery from January 31, 2006 to January 19, 2010 and denied an increased rating for other right knee disability from January 31, 2006 to January 19, 2010 and denied an increased rating for a right knee scar.  The Board then remanded the separate issues of increased disability ratings for the right knee disability from January 20, 2010, to the present for further development.  Such has been completed and this matter is returned to the Board for further consideration.

While this matter was on remand status, the RO in a July 2012 rating implemented the Board's grant of service connection for residuals of right knee meniscus surgery from January 31, 2006 to January 19, 2010, with a 10 percent rating assigned up to January 19, 2010 but then reduced this to 0 percent disabling as of January 20, 2010.  Additionally the RO in a September 2011 rating granted service connection for loss of extension of the right knee and assigned an initial 10 percent rating effective June 21, 2011.  These matters are part and parcel of the original increased rating for the right knee disability on appeal and are thus before the Board.  The Board has reclassified the issues to more accurately reflect the disorders currently being adjudicated on appeal.

The Board notes that an issue of entitlement to a temporary total disability rating for surgery and period of convalescence has been raised by the record, which includes the January 20, 2010 surgery records suggesting a potential convalescent period of 6 weeks.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board shall continue to adjudicate the increased rating matter to exclude any period of convalescence that may be awarded.  


FINDINGS OF FACT

1.  As of January 20, 2010, and exclusive of any period of convalescence following the January 20, 2010 surgery, the Veteran's right knee disability was characterized by limitation of motion to 10 degrees of extension and 90 degrees of flexion, with painful motions shown, including on repetitive motion, but without evidence of motion limited to 15 degrees of extension or 30 degrees flexion.

2.  As of January 20, 2010, and exclusive of any period of convalescence following the January 20, 2010 surgery there was post-surgical evidence of a removed meniscus, with symptoms that included weakness and mild atrophy of the quadriceps, but without evidence of moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right knee disability manifested by arthritis with limited flexion as of January 20, 2010 have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2013).

2.  As of January 20, 2010 the criteria for a separate 10 percent rating, but no more for right knee disability manifested by arthritis with limited extension have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2013).

3.  The criteria for a separate rating in excess of 10 percent for right knee disability manifested by arthritis with limited extension have not been met at any time during this appeal.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2013).

4.  The criteria for a separate 10 percent rating but no more for right knee disability manifested by removal of the semilunar cartilage have been met as of January 20, 2010.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  In Dingess/Hartman v Nicholson, 19 Vet. App. 473   (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Specifically, a letter dated in March 2006 sent prior to the initial June 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2007 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additional notice was sent in February 2007 and December 2007.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant was afforded a VA examination pertinent to this matter in June 2011.  In all cases, the results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Veteran has not alleged worsening of symptoms, nor is there medical evidence suggesting worsening symptoms since the most recent examinations.  The Board therefore finds that the medical information in toto is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007). 

Additionally, the Board notes that the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Such evidence has been considered in deciding the instant appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  38 C.F.R. § 4.1  requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2  requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that the right foot disorder has not significantly changed and that a uniform evaluation is warranted. 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2013).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2013).  See also Deluca v. Brown, 8 Vet. App. 202. 

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54. 

The Veteran's right knee disorder is noted to have evidence of arthritis shown on X-ray.  Thus consideration of his disability must include Diagnostic Code (DC) 5003 (degenerative arthritis).  Under this diagnostic code, arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003. Ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003, Note 1.

When there is no limitation of motion of the specific joint involved a 10 percent evaluation is warranted for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is available for arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is some objectively confirmed limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion. Id.  When there is compensable (10 percent or higher) limitation of motion of the specific joint affected, that joint should be evaluated under the appropriate diagnostic codes for limitation of motion of that specific joint. Id. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the knee is evaluated under Diagnostic Code 5260. A 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is evaluated under Diagnostic Code 5261. A 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the knee to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the knee to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 .

Under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, a 10 percent evaluation is the highest evaluation awarded.

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a . A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a , Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability. Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability. Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .

VA's General Counsel has held that a claimant who has arthritis, as shown by x-ray, and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a no percent rating.   A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998). 

VA's General Counsel also held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Historically the Veteran underwent arthroscopic surgery on his right knee on January 20, 2010 for a diagnosed arthrosis, right knee with bone spurs and plica.  He was noted to have had arthrosis in the past with an ACL reconstruction many years ago, but developed more stiffness and soreness with a major complaint of internal derangement, popping, catching and limitation of full extension.  A pre-surgery examination dated in January 14, 2010 noted major findings of decreased extension, pain, some swelling and an occasional locking feeling.  Examination was noted to disclose slight swelling and a 10 degree lack of extension.  ACL examination was negative and he had good stability.  His X-ray from that same date showed moderate to severe osteoarthritic changes and large joint effusion in the right knee.  The arthroscopic surgery was recommended to help with the internal derangement and loss of extension and locking/catching symptoms, although it was not projected to return his knee to a normal state.  

The pertinent evidence from January 20, 2010 to the present reflects that in July 2010, he was seen by VA primary care for follow-up for arthritis of the right knee post surgery that was noted to have been performed by a private facility in January 2010.  He was not yet healed and he complained that it was no better than before.  He wanted information on physical therapy to get into a MOVE program for weight loss.  Examination revealed no edema, and he was assessed with right knee arthritis.  He was prescribed 600 milligrams of Motrin and physical therapy.  A May 2011 follow-up for knee pain revealed he was using ibuprofen as needed.  Findings were unchanged from June 2010 and the assessment continued to be right knee arthritis.  In a June 2011 note, he was seen for other medical concerns, but his past surgical history of 4 surgeries including 2 ACL repairs on the right knee was noted.  

The Veteran underwent a VA examination in June 2011 for his right knee disability.  His joint symptoms included deformity, giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of joint motion.  His knee also had popping of the right knee.  There were episodes of locking less than once a year, but no episodes of dislocation or subluxation.  There were no effusions.  There were symptoms of inflammation with warmth, swelling, tenderness.  He also had severe flare-ups of weekly frequency, lasting 1-2 days.  These were precipitated by activities such as excessive standing, walking, bending, kneeling or climbing ladders.  His symptoms were described by him as limiting his ability to walk and affected his sleep, causing pain in his right hip and lower back.  He was able to stand between 1 and 3 hours, and could walk more than a quarter mile but less than a mile.  He used a cane and brace, intermittently and occasionally.  

Physical examination revealed his gait was antalgic, without evidence of abnormal weight bearing or loss of bone or part of bone.  He had no evidence of inflammatory arthritis.  The only joint abnormalities noted included a meniscus abnormality with the meniscus surgically absent.  He also had findings of bony joint enlargement, crepitus and abnormal motion.  All other findings were normal, and there was no evidence of clicks, snaps, grinding instability, patellar abnormality, locking, effusion, dislocation, abnormal tendons or bursa.  His McMurray was normal.  His range of motion was from 10-90 degrees from extension to flexion.  He had pain following repetitive motion but no additional loss of motion following 3 repetitions.  There was no ankylosis.  His  right quad was slightly smaller in circumference than the left, measuring 19 inches compared to the left at 19.5 inches.  X-ray yielded an impression of marked degenerative changes right knee with numerous loose bodies within the joint.  Also degenerative patellofemoral joint and prior ACL repair was diagnosed.  The diagnosis from the VA examination was post traumatic degenerative arthritis right post reconstruction of the ACL of the right knee.  

The functional effects were noted to include significant effects, such as decreased mobility, problems lifting and carrying, weakness or fatigue.  There was also decreased strength, lower extremity pain.  He was noted to work full time as a mechanic and lost 8 weeks the prior year due to surgery and pain from the surgery.  Current effects on his occupational activities were that it took longer to complete a job and decreased efficiency.  There was a mild effect on chores and shopping.  It prevented exercise and sports, and had a severe effect on recreation.  There was none on feeding, bathing, dressing, toileting, grooming and driving.  He was noted to have pain on movement of the right knee evidenced by facial grimacing.  There was no fatigability on repeated motion.  The limited motion shown did not change with repeated movement.  Compared to the 2008 examination, he had a limit of extension by 10 degrees while flexion was unchanged.  This 10 degree decreased extension was also noted by the surgeon in January 2010.  Although the medial meniscus was surgically absent, his McMurrays was negative.  The examiner further noted that his right quadriceps muscle had less strength compared to the left, in part due to pain and in part due to mild atrophy.  There was no incoordination, instability, or excessive varus or valgus motion of the right knee.  He was also noted to have post traumatic arthritis of the right knee with mild atrophy of the right quad muscle due to his knee problems.  His antalgic gait was related to pain in the right knee.  

VA treatment records subsequent to the June 2011 VA examination do not reflect a worsening of knee symptoms.  A May 2012 progress note which continued to assess right knee arthritis, did report that the Veteran had knee pain and swelling if he stands on his feet for a long time.  He was noted to have run out of Motrin and discontinued its use.  Records from June 2012 noted a past medical history of chronic knee pain but addressed other medical issues.

Having reviewed the evidence the Board finds that the appropriate evaluation of this right knee disorder as of January 20, 2010 entails consideration of VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) contemplating a separate rating for arthritis based on X-ray findings and limitation of motion and Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.  Likewise this matter warrants consideration of 38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), which permits a separate rating for arthritis based on X-ray findings and painful motion and Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.

In this matter the Board notes that as of January 20, 2010 (and dating back years earlier) the RO has continued to assign a 10 percent rating for the right knee disability under the Diagnostic Code 5260 for limitation of flexion, despite the fact that his flexion was shown on the June 2011 VA examination to be noncompensable in nature.  Specifically his flexion on this examination was 90 degrees, which does not even meet the criteria for a 0 percent rating, as 60 degrees is shown to meet a 0 percent rating, and 45 degrees meets a 10 percent rating.  However his motion was noted to be painful on repetitions, thus the Board presumes that the RO factored in weakened movement, excess fatigability, incoordination, or pain pursuant to Deluca, supra when it opted to continue assigning a 10 percent rating under this particular Diagnostic Code.  As the June 2011 VA examination is noted to reflect evidence of such Deluca factors, particularly objective evidence of painful motion on repetition, the Board concludes that the 10 percent rating under Diagnostic Code 5260 for limited flexion should remain undisturbed.  

The Board further finds that the separate 10 percent rating for loss of extension, which the RO affixed an effective date of June 21, 2011, should be granted effective from January 20, 2010.  The Board notes that the examiner of June 2011 pointed out that the Veteran's limited extension was noted by his surgeon in January 2010, and the pre-surgery note from January 14, 2010 confirmed that his extension was limited by 10 degrees.  While predating the period currently under review, this finding is significant to show that the limited extension did not begin on June 21, 2011, but suggests that it persisted before, during and after the January 20, 2010 surgery.  The June 2011 VA examiner has suggested that the current findings of limited extension were a continuation of the limited extension noted in January 2010.  Thus affording the Veteran the benefit of the doubt, the Board finds that he is entitled to a separate 10 percent rating for limited extension to 10 degrees dating from January 20, 2010.

The Board additionally finds that the separate 10 percent rating for removal of the semilunar cartilage should be reinstated effective January 20, 2010.  Under Diagnostic Code 5259 a 10 percent rating is warranted for such removal.  As he is continuing to manifest symptoms following this removal per the June 2011 VA examination's findings, which include evidence of the meniscus being surgically absent, and evidence of some mild atrophy and loss of strength of the left quadriceps, (but without evidence of instability), the continuation of the 10 percent rating is shown to be appropriate. 

Thus the Board finds that as of January 20, 2010, (but excluding any period for which a temporary total disability rating may be assigned), the evidence supports a separate 10 percent rating under Diagnostic Code 5260, a separate 10 percent rating under Diagnostic Code 5261 and a separate 10 percent rating under Diagnostic Code 5259.  When combined these separate ratings for the right knee disability is shown to be the equivalent of a single 30 percent rating for the right knee.  

The Board finds that as of January 20, 2010 the evidence does not support ratings in excess of these three separate 10 percent ratings for the right knee disabilities.  

Regarding the arthritis with manifestations of loss of motion, the Board notes that for the loss of flexion, the compensable rating was only met under Diagnostic Code 5260 due to consideration of Deluca factors from pain on motion.  The evidence does not reflect that the Veteran's flexion is limited to 30 degrees, even with the Deluca factors.  Thus a rating in excess of 10 percent disabling under Diagnostic Code 5260 is not met.  Likewise the Veteran's extension, while limited to 10 degrees, is not shown to be limited to 15 degrees, therefore a rating in excess of 10 percent disabling under Diagnostic Code 5261 is not met.

Regarding the surgical residuals of the symptomatic semilunar cartilage, the Veteran is in receipt of the maximum allowable rating under Diagnostic Code 5259.  His disability is not shown to warrant a higher rating under Diagnostic Code 5257 as he is not shown to have moderate recurrent subluxation or lateral instability.  His June 2011 VA examination revealed no objective evidence of instability.  

Likewise the evidence does not reflect that the Veteran has ankylosis of the right knee or impairment of the tibia and fibula, thus Diagnostic Codes 5256 and 5262 are not applicable.  Diagnostic Code 5258 is also not applicable as this contemplates a 20 percent rating dislocated semilunar cartilage; however he is currently rated under the criteria for an absent semilunar cartilage.   

While the Board does note that a 20 percent rating can be awarded for arthritis with occasional incapacitating exacerbations under Diagnostic Code 5003, this would be disadvantageous, as such rating cannot be combined with the ratings for loss of motion.   

Thus there are no provisions in the applicable Diagnostic Codes upon which to grant a rating in excess of that currently in effect for the Veteran's right knee disability.  

In summary, the Board finds that from January 20, 2010, the evidence supports a separate 10 percent rating under Diagnostic Code 5260, a separate 10 percent rating under Diagnostic Code 5261 and a separate 10 percent rating under Diagnostic Code 5259, (exclusive of any period for which a temporary total disability rating may be assigned).  However the preponderance of the evidence is against a disability evaluation in excess of these ratings.  




Extraschedular 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As described above, the manifestations of the right knee are contemplated by the schedular criteria.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The right knee symptoms, including pain and functional limitation, are described adequately by Diagnostic Codes 5284 and 9905 respectively.  There is no indication that the average industrial impairment from these disabilities would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.



ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability based on limitation of flexion from January 20, 2010, to the present (exclusive of any period for which a temporary total disability rating may be assigned) is denied. 

Entitlement to a separate 10 percent disability rating for a right knee disability based on limitation of extension is awarded effective January 20, 2010 (exclusive of any period for which a temporary total disability rating may be assigned). 

Entitlement to a separate disability rating in excess of 10 percent for a right knee disability based on limitation of extension from January 20, 2010, to the present (exclusive of any period for which a temporary total disability rating may be assigned) is denied. 

Entitlement to a separate 10 percent disability rating for residuals of right knee meniscus surgery as manifested by absent semilunar cartilage is reinstated effective January 20, 2010 (exclusive of any period for which a temporary total disability rating may be assigned). 

Entitlement to a separate disability rating in excess of 10 percent for residuals of right knee meniscus surgery as manifested by absent semilunar cartilage from January 20, 2010, to the present (exclusive of any period for which a temporary total disability rating may be assigned) is denied. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


